                Case 6:21-cv-00144-ADA Document 38-1 Filed 04/30/21 Page 1 of 1


Subject: RE:[CASE 8150059851] Request for Neutral Patent Evalua=on
Date: Friday, April 23, 2021 at 9:30:10 AM Mountain Daylight Time
From: patent-evalua=on@amazon.com
To:      Zac Garthe


Hello,

Thank you again for providing a completed Amazon U=lity Patent Neutral Evalua=on Agreement. Since one or more
sellers have chosen to par=cipate in this process, we are in the process of selec=ng an evaluator to ini=ate an
evalua=on proceeding for patent evalua=on case 8150059851.

We will be in contact soon with all par=es to provide the evaluator’s contact details and deposit instruc=ons.

Best regards,


Neutral Patent Evalua=on Team
Amazon.com

--




                                                                                                                 Page 1 of 1
